UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4979


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID RICHARDSON,    a/k/a   Kerry   Webber,   a/k/a   Dad,   a/k/a
Dakim,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:13-cr-00006-RGD-TEM-1)


Submitted:   May 29, 2014                      Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Timothy V. Anderson, ANDERSON & ASSOCIATES, Virginia Beach,
Virginia, for Appellant.    Eric Matthew Hurt, Assistant United
States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David Richardson seeks to appeal his conviction and

sentence for conspiracy to possess with intent to distribute

more than five kilograms of cocaine, in violation of 21 U.S.C.

§§ 841(a)(1),      (b)(1)(A),    846      (2012).      Richardson    pled   guilty

pursuant to a written plea agreement and was sentenced to 260

months’ imprisonment.         On appeal, counsel for Richardson filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious issues for appeal but

questioning the application of the career offender enhancement

in the calculation of Richardson’s sentence.                 Richardson has not

filed a supplemental pro se brief despite notice of his right to

do so.     The government has moved to dismiss the appeal as barred

by Richardson’s waiver of the right to appeal, included in the

plea     agreement.        Counsel     for    Richardson     has    responded     in

opposition    to     the   motion    to      dismiss   and   has    moved   for    a

determination of Richardson’s standing to pursue an appeal in

light of the appellate waiver.

             We review de novo the validity of an appeal waiver.

United States v. Copeland, 707 F.3d 522, 528 (4th Cir.), cert.

denied, 134 S. Ct. 126 (2013).                 We generally will enforce a

waiver “if the record establishes that the waiver is valid and

that   the   issue    being    appealed       is    within   the   scope    of   the

waiver.”     United States v. Thornsbury, 670 F.3d 532, 537 (4th

                                          2
Cir. 2012) (internal quotation marks omitted).                       A defendant’s

waiver     is     valid     if      he     agreed     to    it     “knowingly     and

intelligently.”          United States v. Manigan, 592 F.3d 621, 627

(4th Cir. 2010).

            Upon review of the plea agreement and the transcript

of the Fed. R. Crim. P. 11 hearing, we conclude that Richardson

knowingly       and    voluntarily       waived     his    right   to   appeal    his

conviction       and    sentence.         Because    the    government    seeks    to

enforce this valid waiver, we grant the motion to dismiss in

part and dismiss Richardson’s appeal as to the claim raised in

the Anders brief, which is clearly within the waiver’s scope.

We have reviewed the entire record in accordance with Anders and

have found no meritorious issues for appeal outside the scope of

the waiver.        We therefore affirm the district court’s judgment

as to all issues not encompassed by Richardson’s broad waiver of

appellate rights.         We dismiss as moot Richardson’s motion for a

determination of standing.

            This court requires that counsel inform Richardson, in

writing,    of    the    right   to      petition   the    Supreme   Court   of   the

United States for further review.                 If Richardson requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                     Counsel’s motion must

state that a copy thereof was served on Richardson.

                                            3
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.


                                                        DISMISSED IN PART;
                                                          AFFIRMED IN PART




                                     4